Ellerin, J.
(concurring). I concur in the result only. (See, Matter of Peart v Bross Line Constr. Co., 45 AD2d 801.)
Murphy, P. J., Ross and Kassal, JJ., concur with Sullivan, J.; Ellerin, J., concurs in a separate opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on or about April 18, 1988, reversed, on the law and on the facts, without costs and without disbursements, judgment awarded to defendant on the first cause of action and a declaration made that a common-law marriage between the parties never existed, and the remaining causes of action dismissed.